Citation Nr: 1043420	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-22 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) health care 
system treatment without a copayment requirement beginning 
January 18, 2007.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel





(CONTINUED ON NEXT PAGE)
INTRODUCTION

The Veteran had active duty service from August 1951 to August 
1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2008 decision of the VA Health Eligibility Center 
(HEC) in Atlanta, Georgia, that determined that the Veteran was 
responsible for co-payment charges associated with VA medical 
care he received beginning January 18, 2007.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Information obtained from the Internal Revenue Service (IRS) or 
Social Security Administration (SSA) shows that the Veteran's 
gross household income for the year 2006 exceeded the VA National 
Means Test threshold for a Veteran with one dependent.


CONCLUSION OF LAW

The criteria for treatment in the VA health care system without a 
copayment requirement since January 18, 2007, have not been met.  
38 U.S.C.A. §§ 1710, 1722(a), 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 17.36, 17.47(d)(4) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In this case, VA notified the Veteran in March 2008 and April 
2008 of the income discrepancy in the case, afforded him and his 
spouse an opportunity to correct and verify the income reported 
for the year 2006, and provided him with forms on which to verify 
income for that year.  The April 2008 letter also provided him 
with information on what evidence the Veteran could submit to 
report a change in total household income and informed him of 
what action VA would take with regard to his eligibility status.  
Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of her case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  First, VA obtained the Veteran's 
pertinent financial documents from the IRS or SSA.  Additionally, 
the Veteran submitted statements on his behalf on why he believes 
that certain income should be excluded from consideration, and 
the Board has carefully reviewed those statements and concludes 
that he has not identified further pertinent evidence that is not 
already of record.  Although the 10-10EZRs from 2008 are not of 
record, the Board finds that error is not prejudicial to the 
Veteran, as his reported income was documented by the HEC in a 
subsequent June 2009 Statement of the Case.  Further, in 
statements dated May 2008 and July 2009, the Veteran acknowledged 
VA's account of his verified household income and did not dispute 
those figures, but instead raised an argument as to why a certain 
portion of the income (his spouse's income) should not be counted 
for income year 2006.  Accordingly, there is no indication that 
further development with regard to his reported income is 
necessary in this case, as that matter is not an issue that is in 
dispute.

Of significance, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Therefore, 
the Board finds that the available records and evidence have been 
obtained in order to make an adequate determination as to this 
issue.

Accordingly, the Board finds that no useful purpose would be 
served in remanding the matter for yet more development and that 
such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the Veteran.  
The Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Copayment Requirement

VA shall furnish hospital care and medical services to any 
veteran who is unable to defray the expenses of necessary care as 
determined under 38 U.S.C.A. 
§ 1710(a)(2)(G), 1722(a) (West 2002).  A veteran shall be 
considered to be unable to defray the expenses of necessary care 
if his attributable income is not greater than a specified income 
threshold.  38 U.S.C.A. § 1722(a)(3) (West 2002).

The income threshold is updated annually and published in the 
Federal Register.  
38 C.F.R. § 3.29 (2007-2009).  All payments of "any kind from 
any source" shall be counted as income during the twelve-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a) (2010).

In January 2008, the Veteran provided information in a VA Form 
10-10EZ.  In March 2008 and April 2008 correspondence, VA 
notified the Veteran of the discrepancy in income as reported by 
him and as verified by the IRS or SSA.  In April 2008, he 
provided a dated and signed 10-10EZR reflecting his income.  
However, based upon the Veteran's tax records, the total amount 
of unearned income received by the Veteran was determined to 
exceed the income threshold for eligibility for cost-free VA 
health care for a single Veteran with one dependent.  As noted in 
communication to the Veteran, the 2006 income threshold for a 
Veteran with one dependent for the applicable time period was 
$33,350.00.

In April 2008, the Veteran was notified that his health care 
eligibility would be changed and that he would be required to 
make copayments beginning January 18, 2007, and in a decision 
dated June 2008, this change was effectuated.  Significantly, 
throughout the appeal period, the Veteran did not dispute that he 
had gross household earnings in 2006 that were greater that the 
Means Test income threshold.  Instead, he contended that the 
income of his spouse should be excluded because, although 
married, he and his spouse did not share any income with each 
other.  He argued that because he and his wife's income were 
separated, her income should not be counted towards his total 
countable income.  See July 2009 substantive appeal (VA Form 9).  

The Veteran's argument that his spouse's income should not be 
considered in evaluating his entitlement to VA health care 
without a copayment obligation is unavailing, however.  For the 
purpose of eligibility for VA benefits, the Veteran's spouse's 
income is subject to the same laws and regulations related to 
countable income as his own.  See 38 C.F.R. § 3.22(b) (2010).  
Further, there is no evidence that the Veteran's marriage has 
been legally terminated, voided, or annulled.  38 C.F.R. § 3.206, 
3.207 (2010).  Therefore, the Veteran and his spouse's income is 
considered together as one household income.  Accordingly, based 
upon the governing regulations, the total income for the Veteran 
and his spouse for the year 2006, less applicable exclusions such 
as reported medical expenses, exceeds the income threshold of 
$33,350.00 for eligibility for cost-free VA health care in income 
year 2006.  Consequently, the Veteran's eligibility status was 
appropriately changed by the HEC to require the payment of 
copayments.

The Veteran contends that it is unfair to deny him enrollment in 
the VA health care system without the requirement of a copayment.  
He appears to raise an argument couched in equity, that his 
income only, and not that of his spouse, is applied to the 
payment of health care services he receives at VA.  While 
sympathetic to such an argument, the Board is bound by the law 
and is without authority to grant benefits on the basis of 
equity.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416 (1994).  Moreover, the Board is bound by the 
statutes and regulations governing entitlement to VA benefits.  
38 U.S.C.A. § 7104(c) (West 2002). 

For the reasons set forth above, the Board finds that the law, 
and not the evidence, is dispositive of this claim.  The 
Veteran's verified 2006 income, less applicable exclusions, such 
as medical expenses, remains above the income threshold for 
eligibility for cost-free health care.  In view of the foregoing, 
the Board finds that the preponderance of the evidence is against 
the claim.  As such, the appeal is denied.  


ORDER

Entitlement to VA health care system treatment without a 
copayment requirement beginning January 18, 2007, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


